Title: To George Washington from Major General Robert Howe, 16 December 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir
          Fish-Kiln [N.Y.] 16th Decr 1779
        
        Having furnish’d —— with Expresses, And directed him to forward any Circumstances of intelligence to Morris Town, and having settled other arrangements, I shall in order to attend the Court Martial set out and hope to arrive at Head Quarters by the 20th at farthest. I have had some accounts from New York since I wrote your Excellency last, but they being similar to those receiv’d by me from —— and which Consequently have been Convey’d to your Excellency by his letter which I transmitted I need not here subjoin them—I am Dear Sir with sincerest Regard and Greatest Respect Yr Exc[e]llency’s most Obt Servt
        
          Robt Howe
        
      